Citation Nr: 0905177	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-31 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for skin disability of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1973 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
May 2007.  A statement of the case was issued in September 
2007, and a substantive appeal was received in September 
2007.  The Veteran appeared at a December 2008 hearing before 
the Board at the RO.  A transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the Veteran is claiming entitlement to 
service connection for low back disability.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board notes that December 1973 and 
October 1974 service treatment records show that the Veteran 
was seen for complaints of back pain.  A June 2006 VA 
treatment record shows that a mild degree of spondylosis was 
seen on x-ray.  With evidence of in-service and post service 
treatment, the Board notes that a VA examination is 
appropriate.

The Board also notes that there appears to be outstanding 
treatment records.  At the December 2008 hearing before the 
Board, the Veteran testified that in 1975/1976, he was seen 
at St. Luke's Hospital in New York, New York for his back.  
The Veteran further testified that he was seen again for his 
back in 1984/1985, but this time at the Beaufort Memorial 
Hospital in Beaufort, South Carolina in 1984/1985.  

The Veteran is also claiming entitlement to service 
connection for skin infection disability of the feet, and he 
testified that from 1980 to 2004, he was seen at the Chelsea 
Clinic in Beaufort, South Carolina.        

Accordingly, the case is REMANDED for the following actions:

1.  Action should be taken to contact the 
Veteran and obtain appropriate consents 
to the release of medical records.  The 
Board is particularly interested in the 
following: 1975 to 1976 treatment records 
from 
St. Luke's Hospital in New York, New 
York; 1984 to1985 treatment records from 
Beaufort Memorial Hospital in Beaufort, 
South Carolina; and 1980 to 2004 
treatment records from the Chelsea Clinic 
in Beaufort, South Carolina.  The RO 
should then take appropriate action to 
request copies of all medical records 
from the above-listed medical care 
providers and any other providers which 
the Veteran may identify.  

2.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any current low back disability.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated special tests should 
be accomplished.

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current low back 
disability is related to service.   

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

